Title: To Benjamin Franklin from Isaac Garrigues, 31 January[?] 1771
From: Garrigues, Isaac
To: Franklin, Benjamin

Sir
Jerusalum Coffee House Jany. 31t[?], 1771
I Received your Note of winsday Noon. But you may be assured I never Received your letter in Answer to mine of Sunday Morning or I should not have attemted to have given you Trouble the second time. I likewise wonder much I never received it. I thank you worthy Sir for all favours and have been very uneasy since receiveing the Note Yesterday—as you are pleased to say you are sorry I left Capt. Dalrymple. I assure you Sir I was intirely ignorat of my Station with Respect to my Duty and with all due Respect to your better judement imagine you where also deceived in it. It suits a Young man of 17 or 18 years of Age to goe in that Station when he wants to learn to be a Seaman but its by no means suitable for me for what respect could I have had to have shipt myself in that Station for [torn] Years and such a number of Officers above me indeed for one Voyage it might have done.
I hope Sir you will be so good as to forgive my Troubling you with this Letter as I only write it with a Veiw for you to understand me. I am well assured I did not disgrace your Recommendation as I beleive no Officer in the Ship was better thought of than myself as plainly appeared when I let them know my intentions of Leaving the Ship. I well know Sir that its imposible for you to supply every ones Occasion with Respect to money and you misunderstood my letter if you think it immediately imply’d for you to supply me. I meant my disagreable Situation in Regard to my being out of employ And did not know if it had not been in your power to have got me a birth in another Ship. I whish you Sir health. And I am with the Greatest Respect Your much Obliged and Most Obedient Servant
Isaac Garrigues
 Addressed: To / Dr: Benjamin Franklin / Craven Street / Strand